      Case 3:19-cr-01685-CAB Document 20 Filed 08/29/19 PageID.171 Page 1 of 4




 1   ROBERT S. BREWER, JR.
     United States Attorney
 2   AMANDA L. GRIFFITH, CBN 243854
     PETER KO, CBN 191994
 3   Assistant U.S. Attorneys
     Federal Office Building
 4   880 Front Street, Room 6293
     San Diego, CA 92101-8893
 5   Tel.: (619) 546-7359
     Email: peter.ko2@usdoj.gov
 6
     Attorneys for United States of America
 7
                         UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA           )    No. 19CR1685-CAB
10                                      )
                                        )    GOVERNMENT’S RESPONSE IN
11      v.                              )    OPPOSITION TO LIDDY’S MOTION
                                        )    FOR RECONSIDERATION OF DENIAL
12                                      )    OF MOTION TO SUPPRESS EVIDENCE
     RAYMOND LIDDY,                     )
13                                      )    Date:   Sept. 12, 2019
                      Defendant.        )    Time:   10 am
14                                      )
                                        )
15
16
          The United States of America, by its counsel, responds as
17
     follows to Liddy’s motion to reconsider.
18
          Liddy seeks reconsideration of the order denying his
19
     request for a Franks hearing. He says there is new evidence
20
     “that, although the warrant applications stated Mr. Liddy
21
     uploaded contraband images … in actuality those images might
22
     have been sent to Mr. Liddy without his knowledge.” Mtn.
23
     Reconsid. 1.
24
          This is a misunderstanding. There is no new evidence and
25
     nothing to reconsider. Yahoo’s report to NCMEC said 10 files
26
     depicting child pornography were “upload[ed]” to its services in
27
28
                                         1
      Case 3:19-cr-01685-CAB Document 20 Filed 08/29/19 PageID.172 Page 2 of 4




 1   a 26-minute span. Docket Entry 46-2, Exhibit B, Case No.

 2   17CR2475-CAB (DE-2475 #46-2, Ex. B). A month earlier Microsoft

 3   or Skype’s report to NCMEC had turned in one of its users for an

 4   “uploaded file[]” depicting child pornography. DE-2475 #46-2,
 5   Ex. A. The IP address used for the uploads in both cases was the
 6   same and assigned to Liddy’s house (the Skype user’s screen name
 7   also was the same as the prefix for the Yahoo email account:
 8   cahubby). The affidavits in support of the search warrants for
 9   the accounts and the house said what we have just described.
10   Mtn. Supp. 8/15/18 (Doc. No. 16), Appendix 23-24, 37-39. The
11   United States always has understood and said “upload” meant the
12   files were sent to Yahoo’s and Skype’s servers from the IP
13   address.
14        The misunderstanding stems from a conversation about
15   resolution between the prosecutor and defense counsel over
16   coffee (not one of the counsel named on the motion to
17
     reconsider). The prosecutor was explaining why Liddy was not
18
     charged at the time of his arrest with more serious crimes like
19
     transporting, distributing, or receiving (in his Yahoo or Skype
20
     accounts) child pornography. 18 U.S.C. 2252(a)(1)-(2) & (b). The
21
     prosecutor prefaced her explanation by indicating she needed to
22
     review the case file (which she did not then have) and talk to
23
     the agents or the prior prosecutor who charged the case to be
24
     certain. But she believed they wanted to forensically examine
25
     Liddy’s devices first to rule out the possibility that the
26
     uploads occurred automatically without Liddy’s manual
27
28
                                         2
      Case 3:19-cr-01685-CAB Document 20 Filed 08/29/19 PageID.173 Page 3 of 4




 1   involvement—say through an automated process or script like when

 2   a device automatically backs up its content to a remote service.

 3   Imagine an iPhone that automatically uploads a copy of every

 4   photo on the phone to a user’s iCloud account if set to do so.
 5   That consideration is neither evidence nor new. And the forensic
 6   examination did not find evidence of such automation.
 7        (Even if the uploads had been automated, the named Skype
 8   and Yahoo user accounts still would have been used to upload the
 9   files from Liddy’s house so there still would have been probable
10   cause to search the accounts and later the house for child
11   pornography which is contraband and per se evidence of a crime.
12   Contrary to the reconsideration motion, while the affidavits
13   alleged facts circumstantially suggesting Liddy as the possible
14   culprit, none of the warrant affidavits actually “stated Mr.
15   Liddy uploaded contraband images.” Mtn. Reconsid. 1.)
16        The United States has no evidence or information, did not
17
     mean to suggest, and as best as it can recall did not say that
18
     the uploaded images “might have been sent to [Liddy] without his
19
     knowledge”—in other words that he might not have known he had
20
     the uploaded files. We acknowledge information to that effect
21
22
23
24
25
26
27
28
                                         3
      Case 3:19-cr-01685-CAB Document 20 Filed 08/29/19 PageID.174 Page 4 of 4




 1   would be materially favorable to the defense and, if we had it,

 2   must be disclosed to Liddy under Brady v. Maryland, 373 U.S. 83

 3   (1963). The motion to reconsider should be denied.

 4        DATED:     August 29, 2019
 5                                           Respectfully submitted,
 6                                           ROBERT S. BREWER, JR.
 7                                           United States Attorney

 8                                           s/Peter Ko

 9                                           AMANDA L. GRIFFITH
                                             PETER KO
10                                           Assistant U.S. Attorneys

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         4
